     Case 1:14-cv-03432-SCJ Document 498 Filed 01/27/21 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


JAMIE LEE ANDREWS, as Surviving
Spouse of MICAH LEE ANDREWS,
Deceased, and JAMIE LEE ANDREWS,              CIVIL ACTION FILE NO.
as Administrator of the Estate of
MICAH LEE ANDREWS, Deceased,                  1:14-cv-3432-SCJ


     Plaintiff,

v.

AUTOLIV JAPAN, LTD.,

     Defendant.


                                         ORDER

        This matter appears before the Court on the January 15, 2021 letter inquiry

from Plaintiff’s Counsel concerning whether the Court intends to move forward

with the in-person bench trial scheduled for March 8, 2021.1 The Court thereafter

held a Zoom status conference with counsel of record on January 25, 2021.




1
  The Court received and reviewed additional letter correspondence from Plaintiff’s
Counsel dated January 21, 2021 and January 25, 2021. The Court also received and
reviewed letter correspondence from Defense Counsel dated January 19, 2021.
  Case 1:14-cv-03432-SCJ Document 498 Filed 01/27/21 Page 2 of 5




      As correctly noted by Plaintiff’s Counsel in his letter correspondence, the

COVID-19 pandemic continues to rage and is much worse than in October 2020,

the last time that the bench trial was postponed. See generally, Gen. Order 20-01,

NDGa. (as amended Jan. 27, 2021) (stating that the daily COVID-19 infection rates

and test positivity rates remain extremely high and continue to far exceed the

high rates of infection experienced during the summer of 2020 and also noting

that the state of Georgia’s current conditions have been characterized as

consistent with “a full pandemic resurgence.”).

      In light of the current status of the pandemic and the Court’s review of

general guidance from the Centers for Disease Control (CDC), the Court does not

deem it safe for the parties, counsel, witnesses (some from out-of-state), and

court staff to gather in an enclosed courtroom for seven to eight days for

purposes of trial.

      The Court has also given due consideration to Defense Counsel’s request

to proceed in a virtual format utilizing Zoom technology. The Court recognizes

that Plaintiff’s Counsel strongly opposes a virtual trial.

      The Court’s independent research has revealed a number of cases in which

district courts ordered virtual trials over objection. See e.g., Flores v. Town of


                                       2
  Case 1:14-cv-03432-SCJ Document 498 Filed 01/27/21 Page 3 of 5




Islip, No. 18-CV-3549, 2020 WL 5211052 (E.D. N.Y. Sept. 1, 2020); Argonaut Ins.

Co. v. Manetta Enters., Inc., No. 19-CV-00482, 2020 WL 3104033 (June 11, 2020);

Gould Elecs. Inc. v. Livingston Cnty. Rd. Comm’n, 470 F. Supp. 3d 735 (2020); In

re RFC and ResCap Liquidating Tr. Action, 444 F. Supp. 3d 967 (2020); and

Centripetal Networks, Inc. v. Cisco Sys., Inc., No. 2:18cv94, 2020 WL 3411385

(E.D. Va. Apr. 23, 2020). These courts derived their authority to move forward

over objection by utilizing the “good cause” language in Federal Rule of Civil

Procedure 43(a), which states in relevant part:

             At trial, the witnesses’ testimony must be taken in open
             court unless a federal statute, the Federal Rules of
             Evidence, these rules, or other rules adopted by the
             Supreme Court provide otherwise. For good cause in
             compelling circumstances and with appropriate
             safeguards, the court may permit testimony in open
             court by contemporaneous transmission from a
             different location.

Fed. R. Civ. P. 43(a); see also Fed. R. Civ. P. 77(b) (“Every trial on the merits must

be conducted in open court and, so far as convenient, in a regular courtroom . . .

But no hearing--other than one ex parte--may be conducted outside the district

unless all the affected parties consent.”).

      While there is no Eleventh Circuit case that has addressed this issue in the

COVID-19 context, after review of the reasoning of the above-cited cases and
                                        3
  Case 1:14-cv-03432-SCJ Document 498 Filed 01/27/21 Page 4 of 5




Rule 43’s good cause standard, the Court is of the opinion that it has discretion

to order a virtual bench trial over Plaintiff’s objection. See Rasmussen v. W. E.

Hutton & Co., 68 F.R.D. 231, 233 (N.D. Ga. 1975) (“discretion is involved in

determining whether good cause exists . . . .”). However, there is some language

in the Advisory Committee notes to Rule 43 that lends support to Plaintiff’s

opposition argument (i.e., a virtual trial will rob the evidence of its power and

impact before the factfinder). More specifically, in amending Rule 43, the

Advisory Committee wrote: “[t]he importance of presenting live testimony in

court cannot be forgotten. The very ceremony of trial and the presence of the

factfinder may exert a powerful force for truthtelling. The opportunity to judge

the demeanor of a witness face-to-face is accorded great value in our tradition.”

Fed. R. Civ. P. 43 advisory committee’s note to 1996 amendment. In recognition

that this Court has discretion as to how it will receive evidence, the Court will

not exercise its discretion to force Plaintiff into a virtual trial. The Court does not

believe that this would be appropriate.

      The Court remains confident and hopeful that this case can be tried before

the end of 2021. To this regard, the parties are ordered to confer and agree on a

trial date that falls after August 15, 2021.


                                        4
  Case 1:14-cv-03432-SCJ Document 498 Filed 01/27/21 Page 5 of 5




      In summary, the March 8, 2021 bench trial is CONTINUED. The parties

are ORDERED to confer and agree on a trial date that falls after August 15, 2021.


      IT IS SO ORDERED this 27th day of January, 2021.


                                     s/Steve C. Jones
                                     HONORABLE STEVE C. JONES
                                     UNITED STATES DISTRICT JUDGE




                                     5
